DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the claim objections
Applicant’s arguments, see Remarks, filed May 24th 2022, with respect to claims 4 and 14 have been fully considered and are persuasive.  The objection of February 24th 2022 has been withdrawn. 
In regards to the prior art rejections in regards to claims 1-4
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Dirnberger may still be able to teach the amended claim if it is interpreted that indirect engagement falls into its scope. A new rejection has been presented however in attempts to further clarify the state of the prior art.
In regards to the prior art rejections in regards to claims 5-9
Applicant’s arguments, see Remarks, filed May 24th 2022, with respect to the rejection(s) of claim(s) 5-9 under U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hapke et al. US 7306266 B2.
In regards to the prior art rejection in regards to claim 14
Applicant’s arguments, see Remarks, filed May 24th 2022, with respect to the rejection(s) of claim(s) 14 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heydner US 4620735 A.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on June 19th 2017. It is noted, however, that applicant has not filed a certified copy of the CN201710465942.0 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on May 18th 2018. It is noted, however, that applicant has not filed a certified copy of the CN201810482146.2 application as required by 37 CFR 1.55.
Claim Objections
Claim 4 is objected to because of the following informalities:  "indicating latch indicating" should be "indicating latch".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Kasack et al. US 20110101840 A1 (hereinafter Kasack).
In regards to claim 1, Kasack teaches a door lock, comprising: a main sliding block (5) that is able to move to and fro between a locked position (Fig 3) and a released position (See fig 2) along a first direction (See fig 1-3), and the main sliding block being able to lock the door lock when at the locked position (See fig 3), and the main sliding block being able to release the door lock when at the released position (See fig 1-2); and an indicating sliding block (11) that engages the main sliding block (See fig 1) and is able to move to and fro between a closed position and an open position along the first direction when the main sliding block moves to and fro between the locked position and the released position along the first direction (See fig 1-3), wherein the closed position and the open position of the indicating sliding block are used for indicating whether the door lock is in a locked state or in a released state (para 6 and see figs 1-3).  
In regards to claim 2, Kasack teaches the door lock of claim 1, further comprising: an indicating apparatus (8) that is able to output an indicating signal according to the closed position and the open position of the indicating sliding block (Para 6), and the indicating signal being used for indicating whether the door lock is in the locked state or in the released state (para 6). 
In regards to claim 3, Kasack teaches the door lock of claim 2, wherein: the indicating sliding block is able to move to and fro between the closed position and the open position along the first direction (See figs 1-3); the indicating sliding block is able to move from the open position to the closed position when the main sliding block moves from the released position to the locked position (See figs 1-3); and the indicating sliding block is able to move from the closed position to the open position when the main sliding block moves from the locked position to the released position (See figs 1-3).  
In regards to claim 4, Kasack teaches the door lock of claim 3, further comprising: an indicating latch (10 and 9) indicating that is able to accordingly move to and fro along a second direction (a component of the movement is up and down see fig 3) that is orthogonal with respect to the first when the indicating sliding block moves to and fro along the first direction, wherein the indicating latch is used for starting the indicating apparatus so that the indicating apparatus outputs the indicating signal (See fig 1-3).  
In regards to claim 13, Kasack teaches the door lock of claim 1, Wherein: the indicating sliding block is arranged at one side of the main sliding block, and the main sliding block brings the indicating sliding block to move from the closed position to the open position (See figs 1-3).  
Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Hapke et al. US 7306266 B2 (hereinafter Hapke).
In regards to claim 5, Hapke teaches a door lock, comprising: a door hook (12 and 14); a cam (18) that selectively engages the door hook (See fig 2-3); a main sliding block (50 to the left before 72 with respect to fig 5), the main sliding block being able to move to and fro between a locked position and a released position along a first direction (See fig 2-3), and the main sliding block being able to lock the door lock when at the locked position to prevent removal of the door hook from the cam (See fig 2-3), and the main sliding block being able to release the door lock when at the released position to permit removal of the door hook from the cam (See fig 2-3);  an indicating sliding block (50 to the right of and including 72) that is able to move to and fro along the first direction when the main sliding block moves to and fro between the locked position and the released position along the first direction (See fig 5 and col 6 lines 20-31); an indicating latch (70) that is able to move to and fro on an upper surface of the indicating sliding block (See figs 5-7), and the indicating latch being able to accordingly move to and fro along a second direction (in and out of the page with respect to fig 5) that is orthogonal with respect to the first direction when the indicating sliding block moves to and fro along the first direction (See Col 6 lines 13-19); and a switching apparatus (63), with the indicating latch being able to close or disconnect the switching apparatus (by allowing the movement of 50, col 6 lines 20-31).  
In regards to claim 6, Hapke teaches the door lock of claim 5, wherein: the indicating sliding block is arranged at one side of the main sliding block (see fig 5), and the main sliding block brings the indicating sliding block to move from the closed position to the open position (See fig 5).  
In regards to claim 7, Hapke teaches the door lock of claim 6, wherein: a push arm (72) is provided at one side of the main sliding block, and the push arm is able to bring the indicating sliding block to move from the closed position to the open position (See fig 5 by being released by 70).  
In regards to claim 8, Hapke teaches the door lock of claim 7, wherein: the door lock further comprises a biasing apparatus (spring of 70), and the biasing apparatus pushes the indicating sliding block to move from the open position to the closed position (by preventing movement unto the open position Col 6 lines 32-45).
In regards to claim 9, Hapke teaches the door lock of claim 8, wherein: the biasing apparatus is a spring (Col6 lines 32-45 “spring-loaded”). 
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Heydner US 4620735 A (hereinafter Heydner).
In regards to claim 14, Heydner teaches a door lock, comprising: a main sliding block (8) configured to move to and fro between a locked position (See fig 2) and a released position (See fig 1) along a first direction (See figs 1-2), wherein the main sliding block locks the door lock when at the locked position and releases the door lock when at the released position (See figs 1-2); and an indicating sliding block (24) that is supported by and movable with respect to the main sliding block (See figs 1-2), wherein: movement of the main sliding block translates into movement of the indicating sliding block (See figs 1 and 2); the indicating sliding block is able to move to and fro between a closed position and an open position along the first direction when the main sliding block moves to and fro between the locked position and the released position along the first direction (See figs 1 and 2); and the closed position and the open position of the indicating sliding block are used for indicating whether the door lock is in a locked state or in a released state (See figs 1 and 2).
Allowable Subject Matter
Claims 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest the door lock as claimed in independent claim 10 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Regarding claim 10, the prior art of record, including Dirnberger et al. US 20180008120 A1, teaches door locks having much of the claimed structure, but fails to teach each and every limitation of the claims. Specifically, the prior art fails to teach sliding block comprises a stepped part, and the stepped part comprises an upper step and a lower step that are arranged by way of connection; a bearing surface and a recess are provided on the upper step the bearing surface is arranged at a distal end of the upper step , the bearing surface is higher than the recess , a distal end of the recess is connected to the bearing surface , and an indicating sliding block restoration part is provided at an outer side face at a proximal end of the recess, in addition to the other claimed structure and functionality. One of ordinary skill in the art would not find it obvious to modify the structure and functionality of the main sliding block and the indicating sliding block of the prior art to be configured and to function as claimed in the instant application without the use of hindsight and/or destroying the references. Therefore, the prior art does not disclose the door lock arrangement of claim 10. 
Clams 11 and 12 are allowed due to their dependency on the allowed claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Dai et al. CN 105386277 A - teaches a similar device.
Lavrencic et al.  WO 2013181289 A1 – teaches a similar indicating sliding block.
Lang US 20170067270 A1 – teaches a similar indicating apparatus.
Choi et al. KR 100888655 B1 – teaches similar sliders.
Dirnberger DE 102017006649 B3 – teaches a spring biased solenoid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675